Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

 JOYCE STONE,

        Plaintiff,

 v.

 SUN LIFE ASSURANCE
 COMPANY OF CANADA,

       Defendant.
 ____________________________________)

                                           COMPLAINT

         The Plaintiff, JOYCE STONE (“STONE”), by and through her undersigned counsel,

 hereby sues SUN LIFE ASSURANCE COMPANY OF CANADA (“SUN LIFE”), and alleges

 as follows:

                              JURISDICTION, VENUE AND PARTIES

 1.     This action arises under ERISA or the Employee Retirement Income Security Act of

        1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B) thereof.

        This Court has jurisdiction under 29 USC § 1132 (f), which grants to the federal court

        original jurisdiction to determine claims under 29 USC §§ 1001 et seq. STONE brings

        this action to recover long-term disability (“LTD”) benefits due to her under the terms of

        an employee welfare benefit plan, to enforce her rights under the plan and to clarify her

        rights to benefits under the terms of the plan.

 2.     STONE was at all times relevant a citizen of the United States of America and in all

        respects sui juris.
Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 8




 3.    SUN LIFE is a corporation with its principal address in Toronto, Ontario, Canada, and a

       mailing address in Wellesley Hills, Massachusetts, that is authorized to transact and is

       transacting business in the Southern District of Florida.

 4.    Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendant, SUN

       LIFE, is authorized to and is doing business within the Southern District of Florida and

       “may be found” in the Southern District of Florida

                                 FACTUAL ALLEGATIONS

 5.    This case arises out of the purposeful, unwarranted and unlawful denial of disability

       benefits to STONE by SUN LIFE.

 6.    STONE was at all times material an employee of QHCCS, LLC.

 7.    STONE was at all times material a plan participant under the QHCCS, LLC Group Basic

       Long Term Disability Income Insurance Policy, Policy Number 242490-003 (“the LTD

       Policy”), which is a Long Term Disability Income Insurance Policy issued by SUN LIFE,

       of which QHCCS, LLC is the Policyholder. It is pursuant to Policy 242490-003 to which

       STONE is entitled to benefits. A copy of the LTD Policy Certificate as provided by SUN

       LIFE is attached as Exhibit “A”.

 8.    The LTD Policy is an employee welfare benefit plan within the meaning of Title 29, USC

       § 1002 and regulated by ERISA.

 9.    SUN LIFE is the insurer of benefits under the LTD Policy and was the Plan

       Administrator or was appointed by the Plan Administrator as the named fiduciary for

       deciding claims for benefits under the LTD Policy and for deciding any appeals of denied

       claims.


                        [1970350/2039047/1]                           2
Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 8




 10.   As the decision maker and payer of plan benefits, SUN LIFE administered the claim with

       a conflict of interest and the bias this created affected the claims determination. As such,

       SUN LIFE is not entitled to a deferential standard of review.

 11.   SUN LIFE is the fiduciary charged with making benefit determinations under the LTD

       Policy including the determinations made on STONE’s claim at issue.

 12.   Pursuant to the terms and conditions of the LTD Policy, STONE is entitled to LTD

       benefits for the duration of her disability, or until age 67, so long as she remains disabled

       as required under the terms of the LTD Policy.

 13.   According to the LTD Policy,




 14.   At all relevant times, STONE complied with all conditions precedent and exhausted all

       required administrative remedies under the LTD Policy.

 15.   Since approximately July 10, 2017, STONE has been disabled under the terms of the

       LTD Policy.

 16.   Since approximately July 10, 2017, because of an Accident or Sickness, STONE has been

       unable to perform the material and substantial duties of her Regular Occupation.

 17.   Since approximately July 10, 2017, because of an Accident or Sickness, STONE has been

       unable to perform with reasonable continuity any Gainful Occupation for which she is or

       could become reasonably qualified for by education, training or experience.

 18.    At all relevant times, STONE has been under the appropriate and regular care and
                        [1970350/2039047/1]                              3
Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 8




       treatment of a physician.

 19.   At all relevant times, STONE was a Covered Person under the LTD Policy.

 20.   Shortly after becoming disabled, STONE made a claim to SUN LIFE under the LTD

       Policy for disability benefits. After initially denying the claim and following the filing of

       an administrative appeal, benefits were eventually approved and paid through June 30,

       2020.

 21.   By letter dated June 23, 2020, STONE was informed by SUN LIFE that her claim for

       LTD benefits was now being denied as Sun Life now found that she did not qualify for

       continued benefits.

 22.   STONE properly and timely submitted an appeal of SUN LIFE’s June 23, 2020 denial

       letter.

 23.   By letter dated April 6, 2021, SUN LIFE notified STONE that it was upholding its

       previous decision to deny LTD benefits after June 30, 2020 and informed STONE that all

       administrative remedies had been exhausted.

 24.   At all relevant times, STONE complied with all conditions precedent and exhausted all

       required administrative remedies under the LTD Policy.

 25.   STONE has not received benefits under the LTD Policy since June 30, 2020 despite

       STONE’s right to these benefits.

 26.   SUN LIFE has refused to pay STONE’s continued claim for LTD benefits after June 30,

       2020.

 27.   At all relevant times, SUN LIFE was the payer of benefits.

 28.   At all relevant times, SUN LIFE was the “Insurance Company” identified throughout the


                        [1970350/2039047/1]                              4
Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 8




       LTD Policy.

 29.   At all relevant times, SUN LIFE was the Plan Administrator or was appointed by the Plan

       Administrator as the named fiduciary for deciding claims for benefits under the LTD

       Policy and for deciding any appeals of denied claims.

 30.   At all relevant times, STONE has been and remains Disabled and entitled to LTD

       benefits from SUN LIFE under the terms of the LTD Policy.

 31.   STONE has been forced to retain the services of the undersigned counsel in order to

       prosecute this action and is obligated to pay a reasonable attorney’s fee.

    CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
  PREJUDGMENT AND POSTJUDGMENT INTEREST AND ATTORNEYS’ FEES AND
                COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

 32.   STONE incorporates Paragraphs 1 through 31 as if fully set forth herein.

 33.   This is a claim to recover benefits, enforce rights, and clarify rights to future benefits

       under 29 U.S.C. §1132(a)(1)(B)

 34.   Pursuant to 29 U.S.C. §1132(a)(1)(B), STONE, as a participant under the LTD Policy, is

       entitled to sue for judicial determination and enforcement of benefits.

 35.   STONE has no other adequate remedy at law to address the injuries she has suffered and

       will continue to suffer as a result of SUN LIFE’s failure to pay her continued claim for

       disability benefits.

 36.   STONE has exhausted all administrative remedies under the LTD Policy.

 37.   Defendant breached the LTD Policy and violated ERISA in the following respects:

                       (a)    Failing to pay LTD benefit payments to STONE at a time

       when SUN LIFE knew, or should have known, that STONE was entitled to those


                        [1970350/2039047/1]                              5
Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 6 of 8




       benefits under the terms of the LTD Policy, as STONE was disabled and unable

       to work and therefore entitled to benefits.

                      (b)     Failing to provide a prompt and reasonable explanation of

       the basis relied upon under the terms of the LTD Policy documents, in relation to

       the applicable facts and LTD Policy provisions, for the termination of STONE’s

       claim for LTD benefits.

                      (c)     After STONE’s claim was terminated in whole or in part,

       SUN LIFE failed to adequately describe to STONE any additional material or

       information necessary for STONE to perfect her claim along with an explanation

       of why such material is or was necessary.

                      (d)     SUN LIFE failed to properly and adequately investigate the

       merits of STONE’s disability claim and failed to provide a full and fair review of

       STONE’s claim.

 38.   STONE believes and thereon alleges that SUN LIFE wrongfully terminated her claim for

       disability benefits under the LTD Policy by other acts or omissions of which STONE is

       presently unaware, but which may be discovered in this future litigation and which

       STONE will immediately make SUN LIFE aware of once said acts or omissions are

       discovered by STONE.

 39.   Following the termination of benefits under the LTD Policy, STONE exhausted all

       administrative remedies required under ERISA, and STONE has performed all duties and

       obligations on her part to be performed under the LTD Policy.

 40.   As a proximate result of the aforementioned wrongful conduct of SUN LIFE, STONE has


                        [1970350/2039047/1]                            6
Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 7 of 8




       damages for loss of disability benefits in a total sum to be shown at the time of trial.

 41.   As a further direct and proximate result of this improper determination regarding

       STONE’s claim for benefits, STONE, in pursuing this action, has been required to incur

       attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), STONE is entitled to have

       such fees and costs paid by SUN LIFE.

 42.   The wrongful conduct of SUN LIFE has created uncertainty where none should exist.

       Therefore, STONE is entitled to enforce her rights under the terms of the LTD Policy and

       to clarify her right to future benefits under the terms of the LTD Policy.

                                   REQUEST FOR RELIEF

       WHEREFORE, JOYCE STONE prays for relief against SUN LIFE ASSURANCE

 COMPANY OF CANADA as follows:

 1.    Payment of disability benefits due Plaintiff;

 2.    An order declaring that Plaintiff is entitled to immediate reinstatement to the LTD Policy,

       with all ancillary benefits to which she is entitled by virtue of her disability, and that

       benefits are to continue to be paid under the LTD Policy for so long as Plaintiff remains

       disabled under the terms of the LTD Policy;

 3.    In the alternative to the relief sought in paragraphs 1 and 2, an order remanding Plaintiff’s

       claim to the claims administrator to the extent any new facts or submissions are to be

       considered;

 4.    Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred in

       pursuing this action;

 5.    Payment of pre-judgment and post-judgment interest as allowed for under ERISA; and


                        [1970350/2039047/1]                               7
Case 1:21-cv-23172-DPG Document 1 Entered on FLSD Docket 09/01/2021 Page 8 of 8




 6.    Such other and further relief as this Court deems just and proper.

       DATED: September 1, 2021

                                                    ATTORNEYS DELL AND SCHAEFER,
                                                    CHARTERED
                                                    Attorneys for Plaintiff
                                                    2404 Hollywood Boulevard
                                                    Hollywood, FL 33020
                                                    Phone: (954) 620-8300
                                                    Fax: (954) 922-6864

                                                    S/ Alexander A. Palamara
                                                    ALEXANDER A. PALAMARA, ESQUIRE
                                                    Florida Bar No: 0037170
                                                    Email: alex@diattorney.com
                                                    GREGORY MICHAEL DELL, ESQUIRE
                                                    Florida Bar No: 299560
                                                    Email: gdell@diattorney.com




                       [1970350/2039047/1]                              8
